Citation Nr: 1757307	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-08 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure or asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure or asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1958 to February 1969 and from February 1969 to November 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2017.  A transcript of the hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a March 2017 written statement indicating his desire to withdraw the appeal of the issue of entitlement to service connection for prostate cancer.

 


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for prostate cancer have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Veteran filed a timely notice of disagreement with the denial of the issue of entitlement to service connection for prostate cancer.  In March 2015, the Veteran perfected an appeal of that issue.  In a written statement received in March 2017, the Veteran stated, in pertinent part, that he wished to withdraw the issue of entitlement to service connection for prostate cancer currently pending before the Board.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal. 


ORDER
	
The appeal of issue of entitlement to service connection for prostate cancer is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has asserted many possible theories of entitlement to service connection for his obstructive sleep apnea (OSA), to include exposure to asbestos, or as due to contracting pneumonia while in active service.  The Veteran's medical records indicate that he was diagnosed with OSA in August 2012.  

As noted, the Veteran suggested that his OSA was as due to his exposure to asbestos while in active service.  As a result, the Veteran received VA examinations in October 2014 and November 2016 to evaluate his respiratory disabilities.  In October 2014, the examiner stated that there was no radiographic evidence of asbestos in the Veteran's lungs.  In November 2016, the examiner opined that the Veteran's OSA was less likely than not incurred in or caused by asbestos exposure because there was no evidence of asbestos in the lungs, and that it was more likely than not as due to his post-service weight gain.  The examiner went on to state that obesity was listed as the major risk factor for OSA, and since there was no evidence of OSA in active service, and not for many years following, there was no causal mechanism of action for the claimed asbestos exposure.

In August 2017, the Veteran suggested while testifying before the undersigned VLJ that his OSA was caused by a bout of pneumonia which he sustained while in active service.  Indeed, the Veteran's service treatment records (STRs) indicated that he was diagnosed with pneumonia in December 1975. 

In September 2017, the Veteran submitted a letter from his private treatment provider wherein the physician opined that the Veteran's OSA was directly related to asbestos exposure while serving aboard Navy ships.  No rationale was provided. 

While the Board finds that November 2016 VA medical opinion sufficient with regards to the Veteran's asbestos claim, the opinion is incomplete in that it did not address the Veteran's bout of pneumonia, or direct service connection in any other manner.  As the opinion is incomplete, it cannot serve as the basis of a denial.  Therefore, on remand, the VA examiner must consider the Veteran's report of pneumonia in active service as a possible cause of his OSA.  Further, the examiner must consider the opinion rendered by the Veteran's private treatment provider. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, return the claims file to the same examiner who performed the November 2016 VA examination for a complete review of the claims file and an addendum opinion.  The claims file must be made available to the examiner and the examiner must note their review in the report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA is etiologically related to the Veteran's active service, to specifically include the Veteran's December 1975 in-service bought of pneumonia.  In forming the addendum opinion, the examiner should specifically consider and address the September 2017 private opinion given by the Veteran's treatment provider.  

The rationale for all opinions expressed must be provided.  

If the November 2016 VA examiner is unavailable, the claims file should be forwarded to another examiner with the appropriate expertise to provide the requested opinion and supporting rationale.  Another VA examination of the Veteran should only be conducted if deemed necessary by the examiner providing the opinions.  

3.  Confirm that all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


